DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2019/0096841; hereinafter Liu). 
Regarding claim 1, Liu discloses a package structure (fig. 1L), comprising:
a first die 19a (fig. 1L) or 14 (fig. 1A);
an encapsulant 21 encapsulating the first die; and
a securing element (labeled fig. 1L), penetrating through the encapsulant 21 and a corner of the first die 19a (fig. 1L) or 14 (fig. 1A) (e.g. e.g. more than 2 dies or a wafer including a plurality of dies arranged in an array may be disposed over the carrier 10, ¶0018) and electrically isolated from the first die 19a (fig. 1L) or 14 (fig. 1A).

    PNG
    media_image1.png
    515
    794
    media_image1.png
    Greyscale

Regarding claim 2, Liu discloses the device comprising an electrical device (e.g. an electrical device circuit on the active surface of the flip chip first die 19a in fig. 1L) over the first die 19a, wherein the securing element further penetrates the electrical device (fig. 1L).
Regarding claim 3, Liu discloses that a redistribution structure (labeled fig. 1L) disposed over and electrically connected to the first die 19a, wherein the securing element further penetrates the redistribution structure (labeled fig. 1L).
Regarding claim 4, Liu disclose a plurality of solder regions 17 (fig. 1L, ¶0019), wherein the redistribution structure (labeled fig. 1L) is electrically connected to and disposed between the plurality of solder regions 17 and the first die 19a (fig. 1L).
Regarding claim 5, Liu discloses a second die 19b (fig. 1L) aside the first die 19a and encapsulated by the encapsulant 21, wherein the securing element (labeled fig. 1L) further penetrates through a corner of the second die 19b adjacent to the corner of the first die 19a (fig. 1L).
Regarding claim 6, Liu discloses a redistribution structure (labeled fig. 1L) and a seal ring (labeled fig. 1L) (e.g. more than 2 dies or a wafer including a plurality of dies arranged in an array may be disposed over the carrier 10, ¶0018) over the first die 19a (e.g. the seal ring over the side surface of the die 19a) and a dielectric layer (labeled fig. 1L) surrounding the redistribution structure and the seal ring, wherein the securing element further penetrates the dielectric layer, and the seal ring (labeled fig. 1L) is disposed between the securing element (labeled fig. 1L) and the redistribution structure (labeled fig. 1L).
Regarding claim 7, Liu discloses a surface of the securing element (labeled fig. 1L) is substantially flush with a surface of the dielectric layer (labeled fig. 1L).
Regarding claim 8, Liu discloses a package structure, comprising:
a first die 19a (fig. 1L) or 14 (fig. 1A) or wafer including a plurality of dies (¶0018) encapsulated by an encapsulant 21;
a redistribution structure (labeled fig. 1L) over a first side of the first die 19a, the redistribution structure comprising a dielectric layer (labeled fig. 1L) and a plurality of redistribution conductive patterns (e.g. traces, pads or vias in the dielectric layer in labeled fig. 1L) in the dielectric layer;
a screw (labeled fig. 1L), penetrating the dielectric layer and the encapsulant 21; and
a seal ring (labeled fig. 1L) in the dielectric layer, electrically insulated from the redistribution conductive patterns, wherein the seal ring comprises a plurality of first conductive layers (labeled fig. 1L) and a plurality of first conductive vias 17 (e.g. the die 19a having array of conductive vias 17) between the plurality of first conductive layers (labeled fig. 1L).

    PNG
    media_image2.png
    515
    794
    media_image2.png
    Greyscale

Regarding claim 9, Liu discloses that the seal ring comprises a first seal ring (labeled fig. 1L) and a second seal ring (labeled fig. 1L), and the first seal ring is disposed between the second seal ring and the screw (labeled fig. 1L).
Regarding claim 10, Liu discloses wherein the redistribution conductive patterns comprise a plurality of second conductive layers (labeled fig. 1L) and a plurality of second conductive vias 17 (e.g. the die 19a having array of conductive vias 17) between the plurality of second conductive layers, bottom surfaces of the plurality of first conductive layers are substantially coplanar with bottom surfaces of the plurality of second conductive layers.

    PNG
    media_image3.png
    511
    757
    media_image3.png
    Greyscale


Regarding claim 11, Liu discloses that wherein the seal ring (labeled fig. 1L) is disposed between the plurality of redistribution conductive patterns and the screw (labeled fig. 1L).
Regarding claim 12, Liu discloses that an electrical device (¶0019), wherein the first die 14 (fig. 1A) or 19a (fig. 1L) is disposed between the electrical device and the redistribution structure (labeled fig. 1L), and the screw further penetrates the electrical device (fig. 1A or 1L).
Regarding claim 13, Liu discloses a second die 14 (fig. 1A) or 19b (fig. 1L) aside the first die and encapsulated by the encapsulant 21, wherein the screw (labeled fig. 1L) is disposed between the first die and the second die (figs. 1A or 1L).
Regarding claim 14, Liu discloses that wherein surfaces of the dielectric layer (labeled fig. 1L), the seal ring and the screw are substantially coplanar (fig. 1L).

Regarding claim 15, Liu discloses a method of manufacturing a package structure, comprising:
providing a package (figs. 1A or 1L) comprising at least one die 14 (fig. 1A) or 19a (fig. 1L) and an encapsulant 21 encapsulating the at least one die;
forming a first hole (e.g. the hole for securing element in labeled fig. 1L) in the package, the first hole penetrating a corner of the at least one die 19a (fig. 1L) or 14 (fig. 1A) (e.g. e.g. more than 2 dies or a wafer including a plurality of dies arranged in an array may be disposed over the carrier 10, ¶0018); and
inserting a securing element (labeled fig. 1L) into the first hole (fig. 1L).

    PNG
    media_image4.png
    515
    794
    media_image4.png
    Greyscale


Regarding claim 16, Liu discloses that wherein the at least one die 14 (fig. 1A) and 19 (fig. 1L) comprises a plurality of dies 19a and 19b (fig. 1L), and the first hole penetrates corners of adjacent ones of the plurality of dies (e.g. e.g. more than 2 dies or a wafer including a plurality of dies arranged in an array may be disposed over the carrier 10, ¶0018).
Regarding claim 17, Liu discloses a redistribution structure (labeled fig. 1L) disposed over and electrically connected to the package, wherein the first hole further penetrates the redistribution structure (labeled fig. 1L).
Regarding claim 18, Liu discloses an electrical device (¶0019) comprising a second hole (e.g. a hole through the electrical device of the die 19a (fig. 1L)), wherein the securing element (labeled fig. 1L) further inserts into the second hole (e.g. a hole through the electrical device of the die 19a (fig. 1L).
Regarding claim 19, Liu discloses that wherein the package further comprises a redistribution structure (labeled fig. 1L) and a seal ring (labeled fig. 1L) in a dielectric layer (labeled fig. 1L) over the at least one die 19a, the securing element (labeled fig. 1L) further inserted into the dielectric layer, and the seal ring is disposed between the securing element and the redistribution structure (labeled fig. 1L).
Regarding claim 20, Liu discloses that the first hole is formed by removing the corner of the at least one die 19a (fig. 1L) or 14 (fig. 1A) (e.g. e.g. more than 2 dies or a wafer including a plurality of dies arranged in an array may be disposed over the carrier 10, ¶0018) and a portion of the encapsulant (fig. 1A or fig. 1L).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-9, 11, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 14 and 17 of U.S. Patent No. 11062975 in view of Liu et al. (US 2019/0096841; hereinafter Liu).
Regarding claim 1, claim 1 of US Patent No. 11062975 discloses all the limitations of the present application claim 1 except for the securing element electrically isolated from the first die.
However, Liu discloses a device comprising: a securing element (labeled fig. 1L) electrically isolated from the first die 19a (fig. 1L).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of claim 1 of US Patent No. 11062975 by having the securing element electrically isolated from the first die, as taught by Liu, in order to increase the device functionality for a semiconductor package.
	Claim 8 broadly corresponds to claim 10 of US Patent No. 11062975.
	Claim 9 corresponds to claim 11 of US Patent No. 11062975.
	Claim 11 corresponds to claim 14 of US Patent No. 11062975.
	Claim 15 broadly corresponds to claim 17 of US Patent No. 11062975.
	Claim 17 of US Patent No. 11062975 comprises claim 16.
	Claim 17 of US Patent No. 11062975 comprises claim 17.
Claim 17 of US Patent No. 11062975 comprises claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894                         

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894